DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 10229394) in view of Ban (US 20070118638).
Regarding claim 1, a data monitor that receives dynamic data reflecting changes over time in the state of the equipment and infrastructure (19 discloses a system configured to: receive sensor data for one of one or more pieces of smart home equipment detected by at least one of one or more sensors communicatively coupled to a piece of smart home equipment (Davis: claim 8));
an alert engine that, based in part upon the dynamic data, (i) detects an abnormal condition among one or more characteristics of the equipment and infrastructure and, in response (analyze the sensor data to detect that the piece of smart home equipment is operating outside of a normal 
(ii) generates an alert representing a symptom of an underlying problem (transmit a notification to a property owner and a repair service provider which may include diagnostic information for smart devices (Davis: column 8, lines 9-11));
and wherein each alert and corresponding action together constitute an alert-action pair; (d) wherein the alert engine and action engine together generate over time a plurality of related alert-action pairs designed to address the same underlying problem (wherein the addition al rules may be obtained from the manufactur4er of the piece of home equipment or of the part, from one or several repair service providers, may be set by the user, may be learned based on diagnostic information from previous failures of from pieces of home equipment on other properties or may be obtained in any suitable manner (Davis: column 13, lines 24-30));
Davis does not specifically disclose the claimed action engine that generates an action corresponding to an alert, wherein the action is a troubleshooting step designed to address the underlying problem of which the corresponding alert is a symptom. Ban teaches a server judges information of an anomaly occurring in an apparatus including home appliances and equipment, and transmits details of the anomaly and/or a coping method thereto, so that it becomes possible to provide a detailed coping method corresponding to many appliances, etc., and to modify assignment of the anomaly information or coping method by changing memory details of the server (Ban: paragraph 123). Modifying Davis to utilize the coping method of Ban would increase the overall utility of the system by adding additional means to respond to issues. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Davis according to Ban.

Regarding claim 2, wherein at least one action of one of the plurality of related alert- action pairs is performed automatically by the system (the smart home controller may shut down equipment identified as faulty, questionable, or in need of maintenance or repaid; limit the operation of such equipment; issue a related notification or other message to the property owner and/or repair service provide; and/or take other corrective actions (Davis: column 5, lines 50-55)).

Regarding claim 3, wherein at least one action of one of the plurality of related alert- action pairs is performed by an owner of one of the one or more properties (the smart home controller may shut down equipment identified as faulty, questionable, or in need of maintenance or repaid; limit the operation of such equipment; issue a related notification or other message to the property owner and/or repair service provide; and/or take other corrective actions (Davis: column 5, lines 50-55)).

Regarding claim 4, further comprising a service provider network comprising a plurality of service providers with relevant expertise in servicing one or more items of the equipment and infrastructure, wherein one of the plurality of service providers communicates troubleshooting input to the system representing an action corresponding to an alert (the smart home controller may communicate with several repair service provider servers to select the best repair service provider for the type of repair (Davis: column 9, lines 27-30) and the repair service provider may transmit indications of the parts which need to be replaced in the piece of home equipment to the smart home controller based on the repair service provider’s analysis (Davis: column 17, lines 16-19)).

Regarding claim 5, further comprising a home health record comprising a set of static and dynamic information reflecting the state of one or more components of the equipment and infrastructure of one of the one or more properties, wherein the home health record includes one or 

Regarding claim 6, the claim is interpreted and rejected as claim 1 stated above.

Regarding claim 7, the claim is interpreted and rejected as claim 2 stated above.

Regarding claim 8, the claim is interpreted and rejected as claim 3 stated above.

Regarding claim 9, the claim is interpreted and rejected as claim 4 stated above.

Regarding claim 10, the claim is interpreted and rejected as claim 5 stated above.

Regarding claim 11, the claim is interpreted and rejected as claim 1 stated above.

Regarding claim 12, the claim is interpreted and rejected as claim 2 stated above.

Regarding claim 13, the claim is interpreted and rejected as claim 3 stated above.

Regarding claim 14, the claim is interpreted and rejected as claim 5 stated above.

Regarding claim 15, the claim is interpreted and rejected as claim 1 stated above.

Regarding claim 16, the claim is interpreted and rejected as claim 2 stated above.

Regarding claim 17, the claim is interpreted and rejected as claim 3 stated above.

Regarding claim 18, the claim is interpreted and rejected as claim 5 stated above.

Regarding claim 19, the claim is interpreted and rejected as claim 1 stated above.

Regarding claim 20, the claim is interpreted and rejected as claim 2 stated above.

Regarding claim 21, the claim is interpreted and rejected as claim 3 stated above.

Regarding claim 22, the claim is interpreted and rejected as claim 4 stated above.

Regarding claim 23, wherein the static information includes identification and room location of individual items of equipment (the notification may include a location of the property which includes the piece of home equipment (Davis: column 9, lines 53-54)).

Regarding claim 24, the dynamic information includes sensor data reflecting the state of one or more items of equipment (the equipment conditions may include a baseline model for normal operational behavior for the type of home equipment, and may include a threshold variance from the normal operational behavior, which after accounting for external factors and/or the status of the piece of home equipment (e.g., whether the piece of home equipment is turned on, whether the property is experiencing a power failure, the indoor/outdoor temperature, etc.) may be indicative of a failure (Davis: column 12, lines 43-51)).

Regarding claim 25, wherein the dynamic information includes attributes of prior alerts and corresponding actions (the equipment conditions may include a baseline model for normal operational behavior for the type of home equipment, and may include a threshold variance from the normal operational behavior, which after accounting for external factors and/or the status of the piece of home equipment (e.g., whether the piece of home equipment is turned on, whether the property is experiencing a power failure, the indoor/outdoor temperature, etc.) may be indicative of a failure (Davis: column 12, lines 43-51)).

Regarding claim 26, wherein the home health record includes environmental data external to each of the plurality of properties (the equipment conditions may include a baseline model for normal operational behavior for the type of home equipment, and may include a threshold variance from the normal operational behavior, which after accounting for external factors and/or the status of the piece of home equipment (e.g., whether the piece of home equipment is turned on, whether the property is experiencing a power failure, the indoor/outdoor temperature, etc.) may be indicative of a failure (Davis: column 12, lines 43-51)).

Regarding claim 27, wherein the systemic states of a property include one or more of the following: reliability, efficiency, safety, maintenance, fire risk, flood risk and air quality (a “failure” in a piece of home equipment or “home equipment failure” may be used herein to refer to any type of damage to the piece of home equipment which may render the piece of home equipment inoperable or unsatisfactory in performing its intended functions and/or may create a safety risk to those on the property (Davis: column 4, lines 42-47)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS R HUNNINGS whose telephone number is (571)272-3118. The examiner can normally be reached MTHF 830-430 (Office); W 8-4 (Home).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS R HUNNINGS/               Primary Examiner, Art Unit 2689